Citation Nr: 1634475	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  08-14 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1980 to August 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the benefits sought on appeal.  Jurisdiction of the Veteran's record has been transferred to the RO in Houston, Texas.

In July 2009, the Veteran testified at a hearing before a Decision Review Officer at the RO.  In May 2011, the Board remanded the appeal in order to afford the Veteran his requested Board hearing.  In February 2012, he testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  Copies of the hearing transcripts have been associated with the record.  In February 2015, the Board remanded the case for additional development and it now returns for further appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Hepatitis C is not shown to be causally or etiologically related to any disease, injury, or incident during service.



CONCLUSION OF LAW

The criteria for service connection for hepatitis C are not met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a July 2006 letter, sent prior to the initial unfavorable decision issued in March 2007, advised the Veteran of the evidence and information necessary to substantiate his service connection claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

Relevant to the duty to assist, the Veteran's service treatment records and post-service treatment records, including records from the Social Security Administration (SSA), have been obtained and considered.  The Veteran identified potentially relevant private treatment records, dated prior to 1980, and treatment records from Shreveport, Louisiana, VA Medical Center (VAMC), dated from 1983.  See, e.g., Board hearing, p. 6 (February 2012).  As to the private treatment records dated prior to 1980, the Veteran and the treatment provider have confirmed that the records have been destroyed.  See Statement (November 28, 2008); Private treatment record (July 21, 2009).  As to the records from the Shreveport VAMC dated from 1983, the AOJ requested the records most recently in January 2015, and the facility indicated that such records do not exist.  The Veteran was advised of such fact in February 2015.  He has not identified any additional, outstanding records that have not been requested or obtained.  In view of this information, the Board finds that further efforts to obtain records would be futile.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).

The Veteran was afforded a VA examination for his hepatitis C in March 2015.
Neither the Veteran nor his representative has alleged that such is inadequate for adjudication purposes.  Moreover, the Board finds that the examination is adequate to decide the Veteran's claim as it includes an interview with the Veteran, a review of the record, and a full examination.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and/or opinion has been met.

Additionally, in February 2012, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the February 2012 hearing, the undersigned Veterans Law Judge noted the issue on appeal.  Additionally, testimony was solicited regarding the Veteran's in-service experiences he alleges resulted in his current hepatitis C, the type and onset of symptoms, and his contention that his military service caused his current hepatitis C.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, as a result of the Veteran's testimony, the Board determined that further evidentiary development was necessary, to include obtaining identified medical records and providing a VA examination so as to determine the etiology of his hepatitis C.  All requested records were obtained, except the above-discussed records, which no longer exist.  Additionally, the Veteran was afforded the requested VA examination in March 2015.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Furthermore, Board finds there has been substantial compliance with the Board's May 2011 and August 2012 remand directives and no further action in this regard is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268, 271 (1998)).  In this regard, in May 2011, the matter was remanded in order to afford the Veteran with his requested Board hearing, which was held in February 2012.  In August 2012, the case was remanded in order to associate the Veteran's temporary file with the claims file; obtain SSA records; afford the Veteran an opportunity to identify any outstanding records and, thereafter, obtain all such records, to include specific VA treatment records; and afford the Veteran a VA examination so as to determine the nature and etiology of his hepatitis C.  Thereafter, the Veteran's records were converted into a paperless claims file in Virtual VA and VBMS, and there is no indication that any records are missing.  Additionally, SSA records and the specified VA treatment records were obtained, with the exception of those from the Shreveport VAMC as discussed above, a fact which the Veteran was notified of in a February 2015 letter.  Furthermore, in an October 2012 letter, the Veteran was requested to identify any outstanding treatment records referable to his claims.  Thereafter, he identified only VA treatment records.  Finally, the Veteran was afforded a VA examination in March 2015 so as to address the nature and etiology of his hepatitis C.  Therefore, the Board finds that there has been substantial compliance with the Board's May 2011 and August 2012 remand directives, and no further action in this regard is necessary. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.


II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran seeks service connection for hepatitis C, which he relates to air gun inoculations in service.  See, e.g., Claim (June 19, 2006).  He reports flu-like symptoms of coughing and fatigue since his in-service inoculations.  See, e.g., Board hearing (February 2012).

Prior to filing his June 2006 service connection claim, the Veteran reported that he began using marijuana since age 10 and methadone and heroin since age 16.  See Private treatment records (September 13, 1999); VA treatment records (February 8, 1994; September 4, 2004).  Similarly, an August 25, 2004, record reflects that the Veteran first used drugs in 1979 and has used heroin intranasally and intravenously.  After filing his June 2006 service connection claim, the Veteran reported that he began using drugs at age 28/29.  See Substantive Appeal (May 16, 2009) (stating that he began using around 1990).

The Veteran served on active duty from June 1980 to August 1980.  His service treatment records reflect that he was provided vaccinations during his active military service in June 1980 and July 1980.  At his Board hearing, the Veteran testified that these vaccinations were provided by air guns and several service members received vaccinations from the same air guns.  The Veteran also testified that, shortly after receiving these vaccinations, he began to experience flu-like symptoms, to include tiredness and fatigue.  The service treatment records document that, following his vaccinations, he was hospitalized during his military service for an upper respiratory infection, at which time he was noted to have a cough and sore throat.  The Veteran testified that these in-service symptoms were actually early symptoms of his hepatitis C.

Since separation from service, the Veteran has had a well-documented history of substance abuse.  See VA treatment record (September 2, 2004) (noting that he was "treated 14 times for alcohol abuse and has been treated 12 times for drug abuse").  

In November 1999, the Veteran tested positive for hepatitis C.  See VA treatment record (November 2, 1999).  In June 2006, he filed a service connection claim for such disorder.  Subsequent treatment records reflect ongoing treatment for a diagnosis of hepatitis C.

In March 2015, a VA examiner opined that it is less likely than not that hepatitis C was incurred in or caused by the claimed in-service injury, event, or illness.  The rationale was that the Veteran has a significant history of illegal drug use, noting that treatment records show intra -venous and -nasal drug heroin use since age 16.  The examiner noted that the Veteran denied such drug use during the interview.  The examiner explained that there is no credible evidence that inoculations by jet injectors caused hepatitis C.  The examiner explained that it is most likely that the Veteran contracted hepatitis C by intra -venous and -nasal drug use.  The examiner acknowledged the Veteran's report of getting sick immediately after his inoculations, but the service treatment records reflected that he had complained of back pain due to a heavy backpack when exercising.  Furthermore, he acknowledged the Veteran's treatment for an upper respiratory infection, which was treated with standard cold medication, but found that the Veteran did not have any symptoms of hepatitis in service.   

The Board accords great probative weight to the March 2015 VA examiner's opinion that the Veteran's hepatitis C is not related to his military service, to include his inoculations by jet injector.  In this regard, the opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran regarding his allegations of experiencing symptoms he attributes to hepatitis C during service, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  There is no medical opinion to the contrary.

The Board acknowledges that the Veteran is competent to flu-like symptoms since his in-service inoculations, which are within the realm of his personal experience.  38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  However, the question regarding the potential relationship between the Veteran's hepatitis C and service, to include inoculations by jet injector, to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  The question of causation in the instant matter involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship in that such requires knowledge of the infection and disease.  Furthermore, the instant case renders such inquiry especially complex given the Veteran's longstanding history of drug use, particularly those of the intra -nasal and -venous variety.  Therefore, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  

The Board has also considered the Veteran's submissions of a prior unrelated 2005 Board decision granting service connection for hepatitis C as a result of a jet injector, a June 2004 Fast Letter regarding hepatitis C distributed by the Veterans Benefits Administration (VBA), and internet articles addressing the relationship between the in-service use of jet injectors and hepatitis C.  However, the Board accords less probative weight to such evidence as it does not pertain to the Veteran.

With regard to the prior unrelated 2005 Board decision granting service connection for hepatitis C as a result of a jet injector, the Board notes that each of its decisions issued is specific to the individual Veteran and involve separate facts. Therefore, previous decisions from the Board pertaining to other veterans have no precedential value and are binding only with regard to the specific case decided.  See 38 C.F.R. 
§ 20.1303; see also Lynch v. Gober, 11 Vet. App. 22, 27 (1997).

Furthermore, the June 2004 Fast Letter from VBA only outlines the potential causes of hepatitis C and concludes that:

The large majority of [hepatitis C] infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and injection drug use.  Despite the lack of any scientific evidence to document transmission of [hepatitis C] with air gun injectors, it is biologically plausible.  It is essential that the report upon which the determination of service connection is made includes a full discussion of all modes of transmission, and a rationale as to why the examiner believes the air gun was the source of the veteran's hepatitis C.

In the instant case, the Board has obtained a VA opinion addressing the potential relationship between the Veteran's in-service inoculations and his hepatitis C; however, as discussed previously, the highly probative March 2015 VA examiner concluded that hepatitis C is not related to his military service, to include his inoculations by jet injector.

Finally, with regard to the internet articles addressing the relationship between the in-service use of jet injectors and hepatitis, the Board acknowledges that such suggest the present of such relationship and advises any service member who was inoculated with an air-gun to be tested for hepatitis C.  

Medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  In this regard, the Board notes that treatise evidence must "not simply provide speculative generic statements not relevant to the Veteran's claim." Wallin v. West, 11 Vet. App. 509, 514 (1998).  Instead, the treatise evidence, "standing alone," must discuss "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion." Id. (citing Sacks v. West, 11 Vet. App. 314, 317 (1998)); see also Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (medical treatise evidence must demonstrate connection between service incurrence and present injury or condition); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (generic statement about the possibility of a link between chest trauma and restrictive lung disease is too general and inconclusive); Mattern v. West, 12 Vet. App. 222, 227 (1999) (generally, an attempt to establish a medical nexus to a disease or injury solely by generic information in a medical journal or treatise is too general and inconclusive (quoting Sacks, supra)).  

In this case, the internet articles submitted by the Veteran only provides general information as to the possibility as air-gun inoculations as a risk factor for hepatitis C.  It is not accompanied by any corresponding clinical evidence specific to the Veteran; and does not suggest a generic relationship between the Veteran's in-service inoculations and hepatitis C with a degree of certainty such that, under the facts of this specific case, reflects plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  As such, the Board finds this information to not be relevant as to the matter for consideration and, therefore, is afforded no probative weight.  Wallin, supra; Sacks, supra.

Therefore, for the foregoing reasons, the Board finds that the Veteran's hepatitis C is not shown to be causally or etiologically related to any disease, injury, or incident during service.  Consequently, service connection for such disorder is not warranted.

In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for hepatitis C.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for hepatitis C is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran seeks service connection for an acquired psychiatric disorder.  He contends that harassment by drill instructors aggravated preexisting attention deficit hyperactivity disorder (ADHD)/attention deficit disorder (ADD) or caused a current acquired psychiatric disorder.  See, e.g., Claim (June 19, 2006); statement (July 21, 2009).

The Veteran asserts that, as a child, he was diagnosed with and treated for ADHD.  While records of such treatment have been destroyed, a nurse from the original provider as well as family and friends corroborate the assertion of childhood ADHD.  See Statements (March 3, 2009); Private treatment record (July 21, 2009).

After high school, the Veteran joined the military to avoid facing pending criminal charges.  See Private treatment record (January 21, 2009).

The Veteran asserts that a military recruiter instructed him to hide his history of ADHD upon entrance into service.  See Statement (February 2015).  The Veteran's June 1980 enlistment examination report shows no history of mental health problems and clinical evaluation was normal.  The Veteran separated from service in August 1980 and received an honorable discharge.

Following separation from service, the Veteran has had a well-documented history of drug and alcohol abuse.  See VA treatment record (September 2, 2004) (noting that the Veteran was "treated 14 times for alcohol abuse and has been treated 12 times for drug abuse").  Prior to filing his June 2006 service connection claim, the Veteran reported that he began using marijuana since age 10 and methadone and heroine since age 16.  See Private treatment records (September 13, 1999); VA treatment records (February 8, 1994; September 4, 2004).  After filing his June 2006 service connection claim, the Veteran reported that he began using drugs at age 28/29.  See Substantive Appeal (May 16, 2009).

Historically, between 1993 and 2004, the Veteran was diagnosed with schizoaffective disorder, depressive disorder, dysthymic disorder, and substance-induced anxiety disorder.  See Private treatment record (October 19, 1993), VA treatment records (October 26, 1993; November 2, 1999; September 4, 2004).

In June 2006, the Veteran filed a service connection claim for an acquired psychiatric disorder.  Since such time, he has been diagnosed with ADD, major depressive disorder, anxiety disorder, and bipolar disorder.  See, e.g., VA treatment records (July 14, 2009; March 4, 2014); VA examinations (May 2010 and March 2015); Private treatment record (August 18, 2011); SSA records.

In May 2010, a VA examiner opined that the Veteran's current depression is not related to service or his pre-existing ADHD because there is no indication that he was treated for depression while in military or within the year after discharge from service.

In March 2015, a VA psychiatric examiner provided several opinions regarding the etiology of the Veteran's current acquired psychiatric disorders, which he noted included, over time, major depressive disorder, opioid use disorder, generalized anxiety disorder, alcohol dependence, dysthymic disorder, bipolar disorder, ADHD, personality disorder, schizoaffective disorder, and panic with agoraphobia and social phobia.  In this regard, he opined that it is less likely as not that the Veteran's current psychiatric disorders were caused or aggravated by service.  The rationale was that service treatment records do not show the presence of these conditions, treatment providers have never associated these conditions to service, and the information provided during the examination combined with the evidence of record does not suggest that the current psychiatric conditions were incurred in or a result of his military service, including harassment by drill instructors.  The examiner explained that there are multiple life events subsequent to the military that are more likely an explanation including his drug use, assault, financial problems, and worry about his mother's health.

The examiner also opined that ADHD preexisted service and was not aggravated during service.  The rationale was, in part, that "[t]here is no medical evidence that he was treated for ADHD while in service and it is a diagnosis that he has not carried for years including his current psychiatric providers . . . . [and he] has not been on ADHD medications since prior to the military."

The Board notes that VA presumes that veterans are in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Here, the Veteran's entrance examination is silent as to any psychiatric disorders.  As a psychiatric disorder was not "noted" upon entrance to service the presumption of soundness applies.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Cf. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  VA may rebut the presumption of soundness by (1) clear and unmistakable evidence that a psychiatric disorder preexisted service; and (2) clear and unmistakable evidence that a psychiatric disorder was not aggravated by service.  Horn v. Shinseki, 25 Vet. App. 231, 234 (2012).

Here, the lay and medical evidence of record reflects that ADHD preexisted service.  It is, however, unclear whether ADHD was aggravated by service.  While the March 2015 VA examiner opined that the Veteran's ADHD was not aggravated by service, the Board finds that the opinion is inadequate as such was predicated on the inaccurate factual premises that the Veteran has not received ADHD medications since service and does not have a current diagnosis of ADHD.  See  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Indeed, a VA staff psychiatrist diagnosed and treated ADD with dexamphetamine in 2010.  See, e.g., VA treatment record (June 24, 2010).  

Additionally, the examiner failed to address the Veteran's current diagnosis of posttraumatic stress disorder (PTSD), which was rendered by a psychologist on August 18, 2011.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); see also Cohen v. Brown, 10 Vet. App. 128, 140 (1997) (holding that a PTSD diagnosis by a mental-health professional must be presumed to have been made in accordance with the applicable DSM criteria, unless evidence shows to the contrary).  

Therefore, an addendum opinion is needed to address whether the Veteran's ADD/ADHD (1) clearly and unmistakably preexisted service and (2) clearly and unmistakably was not aggravated by service as well as the etiology of his PTSD.

Accordingly, the case is REMANDED for the following action:

1.  Return the record to the VA examiner who conducted the Veteran's March 2015 psychiatric examination.  The record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  If the March 2015 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Based on a review of the record, the examiner is to address each of the following:

(A)  As to ADD/ADHD, is there clear and unmistakable evidence that the Veteran's pre-existing ADD/ADHD did not undergo an increase in the underlying pathology during service, i.e., was not aggravated during service? 

If there was an increase in the severity of the Veteran's ADD/ADHD during service, the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease.  

(B)  As to PTSD, diagnosed by Dr. Gonzalez on August 18, 2011, the examiner is advised that a clear diagnosis by a mental-health professional must be presumed to have been made in accordance with the applicable DSM criteria as to both the adequacy of the symptomatology and the sufficiency of the stressor, unless there is evidence to the contrary.  In light of such, is PTSD is casually related to any incident of the Veteran's military service, to include harassment by the drill instructors?

In rendering his or her opinion, the examiner must consider the Veteran's statements regarding the onset of his claimed acquired psychiatric disorder and the continuity of symptomatology of the claimed disorder.  The examiner should provide the supporting rationale for the opinion expressed.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remain denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
 Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


